TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00618-CV




                 In re Texas Department of Family and Protective Services




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Texas Department of Family and Protective Services has filed a petition

for writ of mandamus. See Tex. R. App. P. 52.1. The Court orders the real party in interest to

file a response to the petition for writ of mandamus on or before October 11, 2022.

               It is ordered on October 4, 2022.



Before Chief Justice Byrne and Justices Triana and Smith